Citation Nr: 0433319	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for status post compression 
fracture of the T-9 vertebra from January 29, 2001?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from May 1990 to August 
1990, and from January 1991 to September 1991.  He also 
served for periods with the reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In August 2001, the RO granted entitlement to service 
connection for status post compression fracture of the T-9 
vertebra, assigning a 20 percent evaluation, effective 
January 29, 2001.  

The veteran presented personal testimony at an April 2003 RO 
hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist; the duty to obtain a medical opinion where 
necessary; and it also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The most recent VA examination was conducted in April 2002.  
In September 2003, the rating criteria for musculoskeletal 
disorders involving the spine were revised.  Although the 
November 2003 Supplemental Statement of the Case notified the 
veteran of these changes, he has not been afforded the 
opportunity for a VA examination applying the revised 
criteria.  

In the Board's opinion, the veteran should be afforded a more 
contemporaneous examination, to include the examiner's review 
of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App 629 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his thoracic spine 
disorder since January 2001.  After the 
veteran has signed the appropriate 
releases, any previously unobtained 
records should be secured and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  Thereafter, the RO is to arrange for 
the veteran to undergo VA orthopedic 
examination to determine the nature and 
extent of the spine disability.  It is of 
high importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be received by, the examiner for 
review in this case.  All appropriate 
tests and studies are to be performed and 
x-rays taken.  All medical findings are 
to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's spine disability.  Further, the 
examiner should render specific findings 
as to whether during the examination 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and /or lack of coordination associated 
with the veteran's disability.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the thoracic spine.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
After considering all of the symptoms 
attributable to the disability examined, 
the examiner should provide an assessment 
of the severity of the condition, i.e., 
the extent to which the disability 
interferes with the ability to obtain and 
retain substantially gainful employment.  
All examination findings, along with the 
complete rationale for any opinion 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  The RO must review the veteran's spine 
disability in accordance with the amended 
provisions for rating spine disabilities.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate this 
claim.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

